            Case 1:21-cv-00509-ELR Document 1 Filed 02/03/21 Page 1 of 12




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION
__________________________________

 ADAM AILION, individually and on
 behalf of a class of all persons and
 entities similarly situated,

                Plaintiff,
                                                Case No.
 vs.

 UNITED ENROLLMENT SERVICES                     CLASS ACTION COMPLAINT
 LLC

                Defendant.



                             CLASS ACTION COMPLAINT

       Plaintiff Adam Ailion (hereinafter referred to as “Plaintiff”), individually

and on behalf of all others similarly situated, alleges on personal knowledge,

investigation of his counsel, and on information and belief, as follows:


                                Preliminary Statement

       1.       As the Supreme Court recently explained, “Americans passionately

disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints

about robocalls—3.7 million complaints in 2019 alone. The States likewise field a
           Case 1:21-cv-00509-ELR Document 1 Filed 02/03/21 Page 2 of 12




constant barrage of complaints. For nearly 30 years, the people’s representatives in

Congress have been fighting back. As relevant here, the Telephone Consumer

Protection Act of 1991, known as the TCPA, generally prohibits robocalls to cell

phones and home phones.” Barr v. Am. Ass'n of Political Consultants, No. 19-631,

2020 U.S. LEXIS 3544, at *5 (July 6, 2020).

      2.       This case involves a campaign by United Enrollment Services, LLC

(“United Enrollment”) to market insurance services through the use of pre-

recorded telemarketing calls in plain violation of the TCPA.

      3.       The plaintiff Adam Ailion (“Plaintiff”) never consented to receive the

call, which was placed to him for telemarketing purposes. Because telemarketing

campaigns generally place calls to hundreds of thousands or even millions of

potential customers en masse, the Plaintiff brings this action on behalf of a

proposed nationwide class of other persons who received illegal telemarketing

calls from or on behalf of Defendant.


                                        Parties

      4.       Plaintiff Adam Ailion is, and at all times mentioned herein was, an

individual citizen of Georgia in this District.

      5.       Defendant United Enrollment Services LLC is a Florida limited

liability company with a principal place of business in Boca Raton, FL.

                                           2
            Case 1:21-cv-00509-ELR Document 1 Filed 02/03/21 Page 3 of 12




                                 Jurisdiction & Venue

       6.       The Court has subject-matter jurisdiction under 28 U.S.C. § 1331

because the Plaintiff’s claims arise under federal law.

       7.       This Court has jurisdiction over the defendant makes telemarketing

calls into this District.

       8.       Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this District, as

the telemarketing calls to the Plaintiff came into this District.


                      The Telephone Consumer Protection Act

       9.       The TCPA makes it unlawful to make any call (other than a call made

for emergency purposes or made with the prior express consent of the called party)

using an automatic telephone dialing system or an artificial or prerecorded voice to

any telephone number assigned to a cellular telephone service or that is charged

per the call. See 47 U.S.C. § 227(b)(1)(A)(iii).

       10.      The TCPA provides a private cause of action to persons who receive

calls in violation of 47 U.S.C. § 227(b)(1)(A) or 47 U.S.C. § 227(b)(1)(B). See 47

U.S.C. § 227(b)(3).

       11.      According to findings by the Federal Communication Commission



                                           3
        Case 1:21-cv-00509-ELR Document 1 Filed 02/03/21 Page 4 of 12




(“FCC”), the agency Congress vested with authority to issue regulations

implementing the TCPA, such calls are prohibited because, as Congress found,

automated or prerecorded telephone calls are a greater nuisance and invasion of

privacy than live solicitation calls, and such calls can be costly and inconvenient.

      12.    The FCC also recognized that “wireless customers are charged for

incoming calls whether they pay in advance or after the minutes are used.” In re

Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, CG

Docket No. 02-278, Report and Order, 18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

      13.    In 2013, the FCC required prior express written consent for all

autodialed or prerecorded telemarketing calls (“robocalls”) to wireless numbers

and residential lines. Specifically, it ordered that:

      [A] consumer’s written consent to receive telemarketing robocalls must
      be signed and be sufficient to show that the consumer: (1) received
      “clear and conspicuous disclosure” of the consequences of providing
      the requested consent, i.e., that the consumer will receive future calls
      that deliver prerecorded messages by or on behalf of a specific seller;
      and (2) having received this information, agrees unambiguously to
      receive such calls at a telephone number the consumer designates.[] In
      addition, the written agreement must be obtained “without requiring,
      directly or indirectly, that the agreement be executed as a condition of
      purchasing any good or service.[]”
In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
1991, 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).




                                           4
        Case 1:21-cv-00509-ELR Document 1 Filed 02/03/21 Page 5 of 12




                                Factual Allegations

      14.    Defendant United Enrollment is a “person” as the term is defined by

47 U.S.C. § 153(39).

      15.    Plaintiff Ailion is a “person” as the term is defined by 47 U.S.C.

§ 153(39).

      16.    Plaintiff Ailion’s telephone number, 678-760-XXXX, is assigned to a

cellular telephone service.

      17.    The Defendant called Ailion’s telephone number, 678-760-XXXX, on

January 12, 2021.

      18.    The calls solicited the Plaintiff to purchase healthcare services offered

by United Enrollment.

      19.    The call began with pre-recorded message, which provided in

pertinent part that the call was made for the purpose of offering health insurance

services.

      20.    However, the company that was making the call was not identified.

      21.    In order to identify the calling party, the Plaintiff responded to the

pre-recorded message.

      22.    When the Plaintiff was able to speak with a live human, she identified

herself as “Kelly” with “United Enrollments”.


                                           5
         Case 1:21-cv-00509-ELR Document 1 Filed 02/03/21 Page 6 of 12




       23.    “Kelly” then transferred the Plaintiff to “Lee”, who indicated he was

licensed to sell insurance in Georgia.

       24.    Both “Kelly” and “Lee” advertised insurance services on the call.

       25.    Plaintiff did not provide his prior express written consent to receive

the telemarketing calls at issue.

       26.    The calls were not necessitated by an emergency.

       27.    Other individuals have been contacted by the Defendant with similar

messages. See https://www.scammer.info/d/42569-robocalling-healthcare-scam-

united-enrollment-services (Last Visited February 1, 2021).

       28.    Plaintiff and the other call recipients were harmed by these calls. They

were temporarily deprived of legitimate use of their phones because their phone

lines were tied up during the telemarketing calls and their privacy was improperly

invaded. Plaintiff was charged for the calls. Moreover, these calls injured Plaintiff

and the other call recipients because they were frustrating, obnoxious, annoying,

were a nuisance and disturbed the solitude of Plaintiff and the class.

                               Class Action Statement

      29.     As authorized by Rule 23(b)(2) or (b)(3) of the Federal Rules of Civil

Procedure, Plaintiff brings this action on behalf of a class of all other persons or

entities similarly situated throughout the United States.


                                            6
        Case 1:21-cv-00509-ELR Document 1 Filed 02/03/21 Page 7 of 12




      30.    Plaintiff brings this action on behalf of himself and the following class

(the “Class”) pursuant to Federal Rule of Civil Procedure 23.

      31.    Plaintiff proposes the following Class definition, subject to

amendment as appropriate:

      Robocall Class: All persons within the United States: (1) to whose cellular
      telephone number or other number for which they are charged for the call (2)
      Defendant (or an agent acting on behalf of Defendant) placed a
      telemarketing call (3) within the four years prior to the filing of the
      Complaint (4) using an identical or substantially similar pre-recorded
      message used to place telephone calls to Plaintiff.


      32.    Plaintiff Ailion is a member of and will fairly and adequately

represent and protect the interests of the Class as he has no interests that conflict

with any of the class members.

      33.    Excluded from the Class are counsel, the Defendant, and any entities

in which the Defendant has a controlling interest, the Defendant’s agents and

employees, any judge to whom this action is assigned, and any member of such

judge’s staff and immediate family.

      34.    This Class Action Complaint seeks injunctive relief and money

damages.

      35.    The Class as defined above is identifiable through the Defendant’s

dialer records, other phone records, and phone number databases.


                                           7
          Case 1:21-cv-00509-ELR Document 1 Filed 02/03/21 Page 8 of 12




         36.   Plaintiff does not know the exact number of members in the Class, but

Plaintiff reasonably believes Class members number, at minimum, in the hundreds

based on the en masse nature of telemarketing.

         37.   The joinder of all Class members is impracticable due to the size and

relatively modest value of each individual claim.

         38.   Additionally, the disposition of the claims in a class action will provide

substantial benefit to the parties and the Court in avoiding a multiplicity of identical

suits.

         39.   There are well-defined, nearly identical, questions of law and fact

affecting all parties. The questions of law and fact, referred to above, involving the

class claims predominate over questions that may affect individual Class members.

         40.   There are numerous questions of law and fact common to Plaintiff and

to the proposed Class, including but not limited to the following:

               (a) Whether the Defendant used a pre-recorded message to send
                   telemarketing calls;

               (b) whether Defendant made calls to Plaintiff and members of the
                   Class without first obtaining prior express written consent to make
                   the calls;

               (c) whether Defendant’s conduct constitutes a violation of the TCPA;
                   and

               (d) whether members of the Class are entitled to treble damages based
                   on the willfulness of Defendant’s conduct.

                                            8
         Case 1:21-cv-00509-ELR Document 1 Filed 02/03/21 Page 9 of 12




      41.    Plaintiff has retained counsel with substantial experience in

prosecuting complex litigation and class actions, and especially TCPA class

actions. Plaintiff and his counsel are committed to vigorously prosecuting this

action on behalf of the other members of the Class, and have the financial

resources to do so.

      42.    Common questions of law and fact predominate over questions

affecting only individual class members, and a class action is the superior method

for fair and efficient adjudication of the controversy. The only individual question

concerns identification of class members, which will be ascertainable from records

maintained by Defendant and/or its agents.

      43.    The likelihood that individual members of the Class will prosecute

separate actions is remote due to the time and expense necessary to prosecute an

individual case.

                          FIRST CAUSE OF ACTION
              Violation of the Telephone Consumer Protection Act
                47 U.S.C. 227(b) on behalf of the Robocall Class

      44.    Plaintiff incorporates the allegations from all previous paragraphs as if

fully set forth herein.

      45.    The foregoing acts and omissions of Defendant and/or their affiliates,

agents, and/or other persons or entities acting on Defendant’s behalf constitute


                                          9
        Case 1:21-cv-00509-ELR Document 1 Filed 02/03/21 Page 10 of 12




numerous and multiple violations of the TCPA, 47 U.S.C. § 227, by making calls,

except for emergency purposes, to the cellular telephone numbers of Plaintiff and

members of the Class delivering pre-recorded messages.

      46.    As a result of Defendant’s and/or its affiliates, agents, and/or other

persons or entities acting on Defendant’s behalf’s violations of the TCPA, 47

U.S.C. § 227, Plaintiff and members of the Class presumptively are entitled to an

award of $500 in damages for each and every call made to their cellular telephone

numbers using an artificial or prerecorded voice in violation of the statute, pursuant

to 47 U.S.C. § 227(b)(3)(B).

      47.    If the Defendant’s conduct is found to be knowing or willful, the

Plaintiff and members of the Class are entitled to an award of up to treble damages.

      48.    Plaintiff and members of the Class are also entitled to and do seek

injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other

persons or entities acting on Defendant’s behalf from violating the TCPA, 47

U.S.C. § 227, by making calls, except for emergency purposes, to any cellular

telephone numbers using an artificial or prerecorded voice in the future.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for

the following relief:


                                          10
          Case 1:21-cv-00509-ELR Document 1 Filed 02/03/21 Page 11 of 12




         A.    Injunctive relief prohibiting Defendant from calling telephone

numbers advertising their goods or services, except for emergency purposes, using

a pre-record message in the future;

         B.    That the Court enter a judgment awarding Plaintiff and all class

members statutory damages of $500 for each violation of the TCPA and $1,500 for

each knowing or willful violation; and

         C.    An order certifying this action to be a proper class action pursuant to

Federal Rule of Civil Procedure 23, establishing an appropriate Class the Court

deems appropriate, finding that Plaintiff is a proper representative of the Class, and

appointing the lawyers and law firms representing Plaintiff as counsel for the

Class;

         D.    Such other relief as the Court deems just and proper.

                                    JURY DEMAND

         Plaintiff requests a jury trial as to all claims of the complaint so triable.

Dated: February 3, 2021
                                    PLAINTIFF, individually and
                                    on behalf of others similarly situated,

                                    By:

                                    /s/ Steven H. Koval
                                    Steven H. Koval
                                    Georgia Bar No. 428905
                                    3575 Piedmont Road

                                              11
       Case 1:21-cv-00509-ELR Document 1 Filed 02/03/21 Page 12 of 12




                               Building 15, Suite 120
                               Atlanta, GA 30305
                               Telephone: (404) 513-6651
                               Facsimile: (404) 549-4654
                               shkoval@aol.com


                               Anthony I. Paronich (pro hac vice to be filed)
                               Paronich Law, P.C.
                               350 Lincoln Street, Suite 2400
                               Hingham, MA 02043
                               [o] (617) 485-0018
                               [f] (508) 318-8100
                               anthony@paronichlaw.com


       CERTIFICATE OF COMPLIANCE WITH L.R. 5.1.C & 7.1.D

      Pursuant to L.R. 7.1.D, I certify that this document has been prepared with

14-point, Times New Roman font, approved by the Court in L.R. 5.1.C.

                                                   /s/ Steven H. Koval




                                        12
